Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 1 is pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10904102 (hereinanfter ‘102). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 features are anticipated by ‘102 claim 1 features.

Instant application
’102 patent
1. A system, comprising: 
a processor; 
a non-transitory computer-readable medium; and 
stored instructions translatable by the processor to perform: 

at design time, receiving, via a user interface on a user device, an instruction from a user to open or create a communication flow modeling project, the instruction from the user referencing a configuration for a drag-and-drop communication flow modeling environment; 




in accordance with the configuration, providing the user with an orchestration flow modeling application on the user device, the orchestration flow modeling application having the drag-and-drop communication flow modeling environment, the drag-and-drop communication flow modeling environment having a communication flow modeling canvas and a menu of entity-specific modeling entities; 








responsive to the user dragging a set of entity-specific modeling entities from the menu, dropping the set of entity-specific modeling entities onto the communication flow modeling canvas, and drawing connections between the set of entity-specific modeling entities, logically connecting the set of entity-specific modeling entities to form a communication flow and storing the communication flow in a database in a draft state, wherein the communication flow undergoes a review and approval process; 

responsive to the communication flow being approved through the review and approval process, placing the communication flow in an approved state; and 

activating the communication flow for execution at runtime by an orchestration server.
1. A system, comprising: 
a processor; 
a non-transitory computer-readable medium; and 
stored instructions translatable by the processor to perform: 

at design time, receiving, from a user device through a launch page, an instruction from a user to open or create a communication flow modeling project, the user device communicatively connected to the system over a network, the instruction from the user referencing a drag-and-drop communication flow modeling environment configuration that is specific to an enterprise associated with the user; 

in accordance with the drag-and-drop communication flow modeling environment configuration that is specific to the enterprise associated with the user, providing the user with an orchestration flow modeling application on the user device, the orchestration flow modeling application having a drag-and-drop communication flow modeling environment specific to the enterprise associated with the user, the drag-and-drop communication flow modeling environment having a communication flow modeling canvas and a menu of modeling entities specific to the enterprise associated with the user; 

interacting with the user, the interacting including, responsive to the user dragging a set of modeling entities from the menu, dropping the set of modeling entities onto the communication flow modeling canvas, and drawing connections between the set of modeling entities, logically connecting the set of modeling entities to form a valid communication flow and storing the communication flow in a database in a draft state, wherein the communication flow undergoes a review and approval process; 


responsive to the communication flow being approved through the review and approval process, placing the communication flow in an approved state; and 

activating the communication flow for execution at runtime by an orchestration server, wherein, at runtime, when the orchestration server receives data through an input channel, the orchestration server loads activated communication flows from the database, determines which one or ones of the activated communication flows having an input connection that matches an input type of the input channel, executes the one or ones of the activated communication flows having the input connection that matches the input type of the input channel, and orchestrates services needed to produce outputs according to the one or ones of the activated communication flows.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Blaylock (US 20170323349), in view of Phelan (US 20120191546), in view of du Preez (US 20080319813), in view of Alsaffar (US 20170148227).
For claim 1, Blaylock discloses:
A system, comprising: 
a processor (Fig. 4, part 405); 
a non-transitory computer-readable medium (Fig 4, part 410); and 
stored instructions translatable by the processor to perform: 
at design time, receiving, via a user interface on a user device, an instruction from a user to open or create a communication flow modeling project (par. 0016: “At step 104 the marketer accesses an API for the inventive system operated by the service provider. This can be done via a user interface at the service provider's Web site or via an automated trigger such as a workflow rule in a CRM, such as HubSpot, that triggers a mailer when a contact qualifies to receive a mailer based on a previously defined business rule, as described below.”; par. 0017: “It is during this upload process when, the marketer also makes selections on the design of the mailer using a template that can be accessed through a UI at the Web site of the service provider implementing the mass mail campaign for the marketer. Design choices include attachments, messages, notes, colors, fonts, etc.”);
activating the communication flow for execution at runtime by an orchestration server (par. 0081: “At step 106 the perspective of the process (flow diagram) changes to the service provider. The service provider determines which CRM is being used or whether the data is being sent as database files or flat files (the marketer can specify the CRM or database vendor via the UI)…. At this stage the service provider is able to run the imposer module to create the mailers and transmit the files to a printer (vendor) for printing and mailing.”. The communication flow results in actual generation/printing of targeted mailings).
	Blaylock fails to explicitly disclose:
	“the instruction from the user referencing a configuration for a drag-and-drop communication flow modeling environment;
in accordance with the configuration, providing the user with an orchestration flow modeling application on the user device, the orchestration flow modeling application having the drag-and-drop communication flow modeling environment, the drag-and-drop communication flow modeling environment having a communication flow modeling canvas and a menu of entity-specific modeling entities”.
	However, in a related field, Phelan discloses:
“the instruction from the user referencing a configuration for a drag-and-drop communication flow modeling environment” (par. 0019: “It will be appreciated by those skilled in email marketing systems that an entire library of pre-built email strategies may be created--each with a specific objective and targeted to a specific subscriber persona... these email strategy templates may include a drag-and-drop interface for creating and editing such templates by the service provider or even the email marketing clients themselves.”)
in accordance with the configuration, providing the user with an orchestration flow modeling application on the user device, the orchestration flow modeling application having the drag-and-drop communication flow modeling environment (par. 0019: “It will be appreciated by those skilled in email marketing systems that an entire library of pre-built email strategies may be created--each with a specific objective and targeted to a specific subscriber persona... these email strategy templates may include a drag-and-drop interface for creating and editing such templates by the service provider or even the email marketing clients themselves.”), the drag-and-drop communication flow modeling environment having a communication flow modeling canvas and a menu of entity-specific modeling entities (par. 0045: “Also included in the email marketing system database are email strategy templates and program configuration attributes and values for email marketing campaigns. The template information includes initial audience data, segmentation data, an initial email or number of emails and follow-up email templates with titles and content and an email sending rule that sets a delay between sending emails based on the email templates.”),.
It would have been obvious to one of ordinary skill before effective date of instant claimed invention to have introduced Phelan’s teachings. The motivation to combine would have been to provide ability for a company marketer to quickly build email campaigns utilizing strategy templates in order to reach targets (i.e., potential/customers) at appropriate times (Phelan, par. 0014 and 0015).
Blaylock-Phelan fails to explicitly disclose:
“responsive to the user dragging a set of entity-specific modeling entities from the menu, dropping the set of entity-specific modeling entities onto the communication flow modeling canvas, and drawing connections between the set of entity-specific modeling entities, logically connecting the set of entity-specific modeling entities to form a communication flow and storing the communication flow in a database in a draft state”.
However, in a related field, du Preez discloses: 
“responsive to the user dragging a set of entity-specific modeling entities from the menu, dropping the set of entity-specific modeling entities onto the communication flow modeling canvas, and drawing connections between the set of entity-specific modeling entities, logically connecting the set of entity-specific modeling entities to form a communication flow and storing the communication flow in a database in a draft state (par. 0038 and 0041: First and second business process designers use Visio to edit a business process workflow for a corp. email)”.
It would have been obvious to one of ordinary skill before effective date of instant claimed invention to have introduced du Preez’s teachings. The motivation to combine would have been to provide businesses with tailored capability ability on per-user/category designation ability to graphically create and manage workflows to assist in their operations (du Preez, par. 0004, 0005 and 0031).
Blaylock-Phelan-du Preez fails to explicitly disclose:
“wherein the communication flow undergoes a review and approval process; 
responsive to the communication flow being approved through the review and approval process, placing the communication flow in an approved state”.
However, in a related field, Alsaffar discloses:
“wherein the communication flow undergoes a review and approval process (par. 0063: “In some embodiments, CAD synchronization system 112 provides the 2D drawing in an electronic form back to design engineer 114 or to another entity (e.g., a manufacturer, a project supervisor, etc.) for review and/or approval.”); 
responsive to the communication flow being approved through the review and approval process, placing the communication flow in an approved state (par. 0063: “In some embodiments, CAD synchronization system 112 provides the 2D drawing in an electronic form back to design engineer 114 or to another entity (e.g., a manufacturer, a project supervisor, etc.) for review and/or approval.”)”
It would have been obvious to one of ordinary skill before effective date of instant claimed invention to have introduced Alsaffar’s teachings. The motivation to combine would have been to utilize well-known practice of design review/approval by a manager to achieve a predictable result of ensuring projects are not advanced forward without review of a direct report’s submission (Alsaffar, par. 0063).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801.  The examiner can normally be reached on M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457